The State




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 30, 2014

                                       No. 04-14-00287-CR

                                       Sandra MORTIMER,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR9808
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice


        On April 3, 2014, the trial court filed a certification of defendant’s right to appeal stating
that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.
25.2(a)(2). The clerk’s record was filed. On May 22, 2014, we issued an order stating that this
appeal will be dismissed unless an amended trial court certification is filed showing that the
appellant has the right to appeal is made part of the appellate record by June 23, 2014. See id.
25.2(d) (providing an appellate court must dismiss an appeal “if a certification that shows the
defendant has the right of appeal has not been made part of the record.”). We further ordered all
appellate deadlines suspended until further order of the court.

        On June 20, 2014, appellant’s court-appointed counsel filed a motion asking us to extend
the suspension of appellate deadlines until a full clerk’s record and a reporter’s record are filed.
However, because all appellate deadlines have been suspended, no reporter’s record will be filed
in this appeal. And, nothing in the motion explains why the reporter’s record is required in this
appeal.
      The motion is therefore DENIED.



                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court